DRAPEAU, J.—
Plaintiffs’ complaint alleges: That they own and operate a wholesale and retail fish business; thát an important part of the business is buying, taking, and possessing sardines to sell to packers for canning purposes; that *274Santa Monica Bay is in Fish and Game District 19A; that plaintiffs propose to purchase and possess sardines taken in said district during the open season with bait nets, to sell to packers for canning; that plaintiffs contend it is lawful to do so, whereas defendants, the California Fish and Game Commission, and its members, contend that it is unlawful to do so.
The complaint sounds in declaratory relief, and prays for judgment declaring the rights of the plaintiffs.
Demurrer to the complaint was sustained without leave to amend, and from the judgment which followed plaintiffs appeal.
Section 919, Fish and Game Code, defines the term “bait net,” and provides, “Bait nets may be used to take fish for bait in any ocean district except District 20. ’ ’
Do the words “for bait” in the section mean that fish caught in bait nets may be used only for bait and may not be used for canning 1
Plaintiffs contend that reading sections 919 and 1065 of the Fish and Game Code together, sardines may be taken with bait nets and used for canning, and in any event, that section 1065 permits taking of sardines in District 19A.
Section 1065 permits ocean fishing for sardines in a number of districts up and down the California coast, for use in reduction plants or by packers. Section 919 prohibits taking of sardines in bait nets except for bait.
No conflict between the sections is apparent. The law is plain and unambiguous. No resort to any canons of construction is required. The words of the statute mean what they say, no more and no less.
The law forbids taking sardines in bait nets except for bait; or, stated conversely, when bait nets are used to take sardines in District 19A such sardines may not lawfully be used in reduction plants or in canneries.
The judgment is affirmed.
White, P. J., and Doran, J., concurred.